DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/27/2020 is acknowledged.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/27/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the space” has insufficient antecedent basis for this limitation in the claim; the limitation “the cylindrical helical thread of a portion of the channel carrier” has insufficient antecedent basis for this limitation in the claim, and Examiner notes that the applicant had previously introduced the similar limitation as “a portion of the cylindrical helical thread of the channel carrier” which is not the same limitation being recited; the limitation “the portion of the channel carrier” has insufficient antecedent basis for this limitation in the claim since applicant does not entirely define the limitation; and the phrase “the space between the cylindrical helical thread of a portion of the channel carrier being 
Regarding claim 5, the limitation “a space” is introduced multiple times in the claim and it is unclear if the applicant is referring to the same space or another, and the applicant had also previously introduced “the space” in dependent claim 1 and it is unclear if the applicant is referring to that space or another. 
Regarding claim 6, the limitation “one or more rounds” is unclear what the applicant exactly means by the term “rounds” as it is considered ambiguous terminology that does not define the metes and bounds of the claim. 
Regarding claim 18, the preamble “the linear differential pressure loss valve” has insufficient antecedent basis for this limitation in the claim, since it appears applicant meant to have this claim depend from claim 17 instead of 15.
Regarding claim 19, the preamble “the linear differential pressure loss valve” has insufficient antecedent basis for this limitation in the claim, since it appears applicant meant to have this claim depend from claim 17 instead of 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 and as far as they are definite 1-2, 4-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (U.S. Patent No. 2,323,115).
Regarding claim 1, Bryant discloses a differential pressure loss valve (Figs. 1-14) comprising: a. a sleeve (17) incorporating a cylindrical hollow section (Fig. 1) having a continuous cylindrical helical thread (19) formed in said cylindrical hollow section (Fig. 2); b. a channel carrier (18) incorporating a continuous cylindrical helical thread (20) formed in its outer wall (Fig. 2), and said channel carrier (18) being configured to fit within the cylindrical hollow section (Figs. 1-5) of the sleeve (17) such that at least a portion of the cylindrical helical thread (19) of the sleeve (17) overlaps (Fig. 2) with at least a portion of the cylindrical helical thread (20) of the channel carrier (18), and the space (at 21) between the cylindrical helical thread (20) of a portion of the channel carrier (18) being positioned within the sleeve (17) and the cylindrical helical thread (19) of the sleeve (17) facing the portion of the channel carrier (18) positioned within the sleeve (17) form a composite channel (21), said composite channel (21) having a constant cross-section (Fig. 2); c. a housing (10) configured such that the sleeve (17) and channel carrier (18) are within the housing (10); d. an inlet port (14) configured to receive fluid into the housing (10); and e. an outlet port (at 12) configured to allow fluid having entered the housing (10) via the inlet port (14) to exit the housing (10) after flowing through the portion of the sleeve (17) positioned downstream from the inlet port (14); wherein fluid flows through the valve housing (10) and the differential pressure loss of the valve is controllable (Page 2 Column 1 lines 17-35) by positioning the channel carrier (18) within the sleeve (17).
Regarding claim 2, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the channel carrier (18) is moveable to varying positions (Page 2 Column 1 lines 17-35) within the sleeve (17).
Regarding claim 4, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the composite channel (21) is operable for fluid to flow therein (Page 2 Column 1 lines 17-35), and said portion of the composite channel (21) that is downstream of the inlet port (14) wherein fluid flows being an active channel length (Fig. 1).
Regarding claim 5, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the fluid flowing through the inlet port (14) flows through one or more of the following within the valve (Page 2 Column 1 lines 17-35) before reaching the outlet port (at 12): a. the active channel length (Fig. 1); b. a 
Regarding claim 6, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the composite channel (21) is configured at a constant cross-section (Fig. 2) throughout and the composite channel (21) is formed of one or more rounds (Fig. 1), each round and all rounds having a constant diameter (Figs. 1-2), the fluid flow within said composite channel (21) thereby achieving a consistent incremental differential pressure loss (Page 2 Column 1 lines 17-35).
Regarding claim 7, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the valve is configured for use in a range of flow and differential pressure loss applications as relate to various industrial uses (Page 2 Column 1 lines 17-35).
Regarding claim 8, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the valve is connected to an assembly (22).
Regarding claim 9, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the assembly (22) is operable to move the channel carrier (18) to various positions within the sleeve (17) by any of the following: manual operation (Page 2 Column 1 lines 17-35); or robotic operation.
Regarding claim 10, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the channel carrier (18) is movable within the sleeve (17) by rotation of the channel carrier (18) and the overlap of the cylindrical helical thread (19) of the sleeve (17) and the cylindrical helical thread (20) portion of the channel carrier (18) causes and maintains alignment between the sleeve (17) and the channel carrier (18) therein.
Regarding claim 11, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein there is no seal (Figs. 1-5) formed between the cylindrical helical thread (20) of the channel carrier (18) and the cylindrical helical thread (19) of the sleeve (17), and gaps (at 21) exist in the composite channel (21) between the overlap (Fig. 2) of the cylindrical helical thread (20) of the channel carrier (18) and the cylindrical helical thread (19) of the sleeve (17).
Regarding claim 12, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein fluid may flow (Page 2 Column 1 lines 17-35) between the gaps (at 21), and such fluid is operable (capable of 
Regarding claim 13, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the valve is configured to achieve constant gain (Page 2 Column 1 lines 36-60) and to function to achieve linearity (Fig. 6).
Regarding claim 14, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the cross-section of the composite channel (21) is one of the following: a. a greater portion of the composite channel (21) is formed between walls (Figs. 2-5) formed by the cylindrical helical thread (19) of the sleeve (17); b. a greater portion (Fig. 2) of the composite channel (21) is formed between walls formed by the cylindrical helical thread (20) of the channel carrier (18); and c. the composite channel (21) is formed within equal portions (Figs. 2-5) between the walls formed by the cylindrical helical thread (19) of the sleeve (17) and the walls formed by the cylindrical helical thread (20) of the channel carrier (18).
Regarding claim 15, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein a composite channel section (at 21) is positioned to connect the inlet port (14) and a pressure relief port (at P2, Figs. 8-9) in the housing (10), whereby fluid can flow from the pressure relief port to the inlet port (14), and fluid can flow into the pressure relief port (Figs. 8-9).
Regarding claim 16, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the composite channel section (at 21) incorporates a debris trap (larger opening at P2, Figs. 9-10) operable to capture debris in the fluid and to prevent such debris from flowing to the inlet port (14).
Regarding claim 17, Bryant discloses a linear differential pressure loss valve (Figs. 1-14) comprising: a. a sleeve (17) configured to incorporate a cylindrical hollow section (Fig. 1) therein having a continuous cylindrical helical thread (19) formed therein; b. a channel carrier (18) incorporating a continuous cylindrical helical thread (20) formed in its outer wall (Fig. 1), and said channel carrier (18) being configured to fit (Fig. 2) within the cylindrical hollow section of the sleeve (17) such that at least a portion of the cylindrical helical thread (19) of the sleeve (17) overlaps (Fig. 2) with at least a portion of the cylindrical helical thread (20) of the channel carrier (18), and space (at 21) existing between the portions of the cylindrical helical thread (20) of the channel carrier (18) positioned within the sleeve (17) 
Regarding claim 18, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein the valve is operable to produce a variable differential pressure loss (Page 2 Column 1 lines 17-35) that is linearly proportional to a portion of the composite channel (21) that is positioned downstream of the inlet port (14), being the active channel length (Fig. 1).
Regarding claim 19, Bryant discloses the differential pressure loss valve (Figs. 1-14) wherein differential pressure loss is linearly proportional (Page 2 Column 1 lines 17-35) to the active channel length (Fig. 1) such that gain is a function of one or more of the following: a. all material that the linear differential pressure loss valve is formed of; b. composite channel cross-sectional geometry (orifice) and dimension; c. maximum design flow that is specific to an industrial use the linear differential pressure loss valve is configured to be utilized with; d. diameter of the channels between walls formed by each of the cylindrical helical thread of the channel carrier (18) and the cylindrical helical thread of the sleeve (17); and e. characteristics of the fluid that flows through the linear differential pressure loss valve (Page 2 Column 1 lines 36-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 as far as it is definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (U.S. Patent No. 2,323,115) in view of McDonnell (U.S. Patent No. 3,841,354).
Regarding claim 3, Bryant discloses the essential features of the claimed invention but lacks disclosure wherein the channel carrier is moved within the sleeve to achieve a fully closed valve. 
McDonnel teaches a differential pressure loss valve with a body (1) having a channel carrier (4) within the body (1) and threaded to the body (1), and the channel carrier (4) moves within the body (1) and achieves a fully closed position (Fig. 2, Column 4 lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel carrier of Bryant with a channel carrier as taught by McDonnell for the advantage of controlling the ability of not allowing any fluid to pass through the channel carrier (Column 4 lines 57-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753